DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18, 22, 23, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 12/7/2020 have overcome the prior art of record.  
With respect to claim 1 and dependent claims 3-18, 23-24 and 31, the prior art of record does not disclose the additional limitation of “wherein the radiating device radiates parallel light toward the core paper” in combination with the other limitations of claim 1, including especially the limitation that “an image capturing device configured to capture an image of a portion of the core paper, the portion being irradiated with the light; an image processing device configured to define a light portion and a dark portion in a direction in which the single-faced cardboard sheet is transported based on a shadow image of the flute of the core paper captured by the image capturing device; and an assessing device configured to: compare a length of the light portion and a length of the dark portion in one flute of the core paper defined by the image processing device with assessment values set in advance”.  Applicant has persuasively argued, on pages 9-11 of the remarks filed 12/7/2020, that “Kaminer at Fig. 1 appears to present typical light beams, i.e., showing only parallel components of light beams and omitting non-parallel components of the light beams, to avoid complication of the figure.”
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK